Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In particular, the claimed “means to allow the controlled flow of ink from the reservoir onto a surface when the said portion is contacted onto said surface” recited in claim 7 is being interpreted to cover the disclosed ballpoint 10 and equivalents thereof. The claimed “retraction mechanism to allow said internal component to linearly movable with respect to the housing between an extended, in use position and a retracted storage position” is interpreted to cover the disclosed button 8 and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites the device of claim 1, “wherein the detection range is within 50 cm or greater”. The size of the detection range is unrelated to the structure of the claimed invention and therefore does not further limit the invention recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 10, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama (US 9162515).
Regarding claim 1, Maruyama discloses a writing implement (60) comprising a housing (62) having, at least one end thereof, an opening (66) through which a portion (40) of an internal component (10) substantially located within the housing, passes so as to allow ink held in a reservoir (20) in the internal component, to be supplied from the reservoir and applied to a surface via the said portion whilst the housing is held by a user and wherein the said internal component is provided with location means to allow the same to be located within the housing, said component extending along at least part of a longitudinal axis of the housing and the said reservoir is defined by walls (21) of the said component and at least a portion of said walls include at least one material which is detectable by metal and/or X-ray detection apparatus (a plastic material mixed with metal powder, col. 3, ll. 41-47), when the said writing implement and/or said internal component is within a detection range of said detection apparatus.
Regarding claim 2, Maruyama discloses an implement according to claim 1 wherein the detectable material which is used for at least a portion of the component external walls is a plastics material with a quantity of metal and/or X-ray detectable material located therein (col. 3, ll. 41-47).
Regarding claim 3, Maruyama discloses an implement according to claim 2 wherein the said detectable material is spread throughout the plastics material in a substantially uniform dispersal (via mixing, col. 3, ll. 41-47).
Regarding claim 5, Maruyama discloses an implement according to claim 1 wherein the said detectable material is a metal or a metal alloy (metal powder, col. 3, ll. 41-47) which is of a type which can be detected by metal detection apparatus.
Regarding claim 7, Maruyama discloses an implement according to claim 1 wherein the said portion of the component includes a means (ballpoint 41) to allow the controlled flow of ink from the reservoir onto a surface when the said portion is contacted onto said surface.
Regarding claim 10, Maruyama discloses an implement according to any of the preceding claims claim 1 wherein the housing is provided in a two-part form with engagement means (screw threads on 62 and 65, col. 6, ll. 58-60) which, when released, allow the said parts to be separated and allow the internal implement to be replaced when required.
Regarding claim 12, Maruyama discloses an implement according to any of the preceding claims claim 1 wherein the metal detectable and/or X-ray detectable material is mixed with plastics material when the same is in a liquid form and then the mix is used to form the walls of the said reservoir of the internal component.
The limitation “the metal detectable and/or X-ray detectable material is mixed with plastics material when the same is in a liquid form and then the mix is used to form the walls of the said reservoir of the internal component” is being interpreted as a product-by-process limitation.  As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
In this case, the walls of Maruyama would form the claimed reservoir whether the metal was mixed with liquid plastic or not. Maruyama therefore anticipates the claim.
Regarding claim 13, Maruyama discloses an apparatus according to claim 1 wherein the detection range is within 50cm or greater.
Regarding claim 14, Maruyama discloses an internal component ()10 for a writing implement, said internal component including a reservoir (20) in which a quantity of ink is retained so to be supplied therefrom and applied to a surface via a portion of the internal component and wherein at least a portion of the walls (21) of the said internal component include at least one material which is detectable by metal and/or X-ray detection apparatus (col. 3, ll. 41-47) when the said writing implement and/or said internal component is within a detection range of said detection apparatus.
Regarding claim 15, Maruyama discloses an internal component according to claim 14 wherein the said detectable material is metal particles and/or barium (metal powder, col. 3, ll. 41-47).
Regarding claim 16, Maruyama discloses an internal component according to claim 14 wherein the said internal component is selectively locatable in a housing (62) to form a writing implement (Fig. 4B).
Regarding claim 17, Maruyama discloses an internal component according to any of claim 14 wherein said internal component is a refill (11) for the writing implement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama as applied to claim 1 above, and further in view of Halpert (US 9956055).
Regarding claim 4, Maruyama teaches an implement according to claim 1, but does not teach that the said detectable material is provided in a sufficient quantity to render the said writing implement detectable by the detection apparatus when the said internal component is located in the housing.
Halpert teaches providing a writing implement component with a detectable material (16, 18, 20) that is provided in a sufficient quantity to render the said writing implement detectable by a detection apparatus when the said internal component is located in the housing (col. 3, ll. 17-20).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the detectable material in a sufficient quantity to render the said writing implement detectable by the detection apparatus when the said internal component is located in the housing as taught by Halpert for the purpose of enabling a doctor to view the pen in an x-ray field (Halpert, col. 3, ll. 17-22).
Regarding claim 6, Maruyama teaches an implement according to claim 1, but does not teach that the said detectable material is a barium material.
Halpert teaches providing a writing implement component with a barium material (col. 4, ll. 22-25).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Maruyama with a barium material for the purpose of making the pen radio-opaque for use in surgery (Halpert, col. 3, ll. 17-22).
Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama as applied to claims 1 and 7 above, and further in view of Boyd (US 8847930).
Regarding claim 8, Maruyama teaches an implement according to claim 7 but does not teach that at the end of the implement opposing said portion there is provided a cap locatable with a retraction mechanism to allow said internal component to linearly movable with respect to the housing between an extended, in use position and a retracted storage position. 
Boyd teaches a writing implement wherein at the end of the implement opposing the writing tip portion there is provided a cap (44) locatable with a retraction mechanism (42) to allow said internal component to linearly movable with respect to the housing between an extended, in use position and a retracted storage position.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Maruyama such that at the end of the implement opposing said portion there is provided a cap locatable with a retraction mechanism to allow said internal component to linearly movable with respect to the housing between an extended, in use position and a retracted storage position, for the purpose of protecting the writing tip when not in use.
Regarding claim 9, the combination of Maruyama and Boyd teaches an implement according to claim 8 wherein the retraction mechanism is biased towards the retracted position (Boyd, via spring 17) and includes a locating means (Boyd, cam of 44, see Fig. 17) to retain the internal component in an in-use position when that is selected.
Regarding claim 11, Maruyama teaches an implement according to claim 1 but does not teach that the material used to form the said housing and/or the component walls includes an antimicrobial material.
Boyd teaches a writing implement with a housing (20) formed with an antimicrobial material (copper, col. 5, ll. 39-56).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the housing of Maruyama to include an antimicrobial material as taught by Boyd for the purpose of enabling the housing to be used as a stylus for touchscreens (Boyd, col. 3, ll. 12-15).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 9,815,317 is cited as being directed to the state of the art of writing implements with radio opaque components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754